 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDactual reason for its action against White in violation of Section 8(a)(1) and (3)of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring inconnection with the operations of Respondent described in section I, have a close,intimate, and substantial relation to trade, traffic,and commerce among the severalStates and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYIt having been found that Respondent has engaged in and is engaging in certainunfair labor practices,itwill be recommended that it cease and desist therefromand that it take certain affirmative action designed to effectuate the policies of theAct.Ithaving been found that Respondent discriminated in regard to the hire andtenure of employment of Harold L. White by discharging him on March 22, 1965,itwill be recommended that Respondent offer him immediate and full reinstate-ment to his former, or substantially equivalent,positionwithout prejudice to hisseniority or other rights and privileges and make him whole for any loss of payhe may have suffered by reason of said disciumnation against him by payment tohim of a sum of money equal to that which he would have earned as wages fromthe date of the discrimination to the date of his reinstatement,less his net earningsduring said period in accordance with the formula set forth in F.W. WoolworthCompany,90 NLRB 289, with interest thereon at 6 percent per annum.Because these unfair labor practices engaged in by Respondent go to the veryheart of the Act, I sense an opposition to the policies of the Act in general andhence deem it necessary to order Respondent to cease and desist from in anymanner infringing on the rights guaranteed its employees in Section7 of the Act.CONCLUSIONS OF LAW1.Amalgamated Association of Street,ElectricRailway and Motor CoachEmployees of America,AFL-CIO,isa labor organization within the meaning ofSection 2(5) of the Act.2.By discharging Harold L. White on March 22, 1965, therebydiscriminating inregard to his hire and tenure of employment and discouraging union membershipand activities among its employees,Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a)(3) and(1) of the Act.3.By interfering with, restraining,and coercing its employees in the exercise ofthe rights guaranteed them in Section7 of the Act,Respondent has engaged in andis engaging in unfair labor practices within the meaning of Section 8(a)(1) of theAct.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommended Order omitted from publication.]Wards Cove Packing Company, Inc. andThe Nakat Packing Cor-porationWaterfall Plant and New England Fish Company IandInternational Longshoremen's and Warehousemen's Union,Independent,Petitioner.Cases 1,9-RC-3863, 3864, and 3865.July 26,1966DECISION AND ORDERUpon petitions duly filed under Section 9 (c) of the National LaborRelations Act, as amended, hearings were held on March 4, 1966, and'The name was amended during the hearing to Nefco-Fidalgo Packing Company, toreflect the joint venture under which the Company is operating in 1966.160 NLRB No. 23. eWARDS COVE PACKING COMPANY233May 5,1966, before a Hearing Officer of the National Labor RelationsBoard. The Hearing Officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed. Thereafter, the Peti-tioner and the Intervenor,2 each filed a brief which the NationalLabor Relations Board has considered.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Fanning, Brown, and Jenkins].Upon the entire record in this case, the Board finds :1.The Employers are engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certainemployees of the Employers.3.No question affecting commerce exists concerning the representa-tion of the employees of the Employers within the meaning of Sec-tions 9(c) (1) and 2(6) and (7) of the Act, for the reasons statedbelow :The Petitioner seeks to represent separate units of the residentcannery workers at plants of the three Employers.The Employers are engaged in the processing and the wholesalesale of canned fish. The particular plants involved in these petitionsare located in the southeast section of Alaska.For some 20 years prior to 1959 the employers in southeasternAlaska, as well as other areas of that State, were represented in theirnegotiations with various unions by a multiemployer association, theAlaska Salmon Industries, Inc. (ASI). Among the unions involvedwas the Intervenor, United Industrial Workers of North America,Pacific District, SIU, AFL-CIO (hereinafter referred to as UIW),or its predecessor, which represented the resident cannery workers.The master contracts negotiated by ASI were signed by ASI inbehalf of the employers it represented and were then consideredbinding although on occasion individual employers would also signthe master agreement. Negotiations were on an annual basis.In 1959, ASI was disbanded for reasons unrelated to its role innegotiating labor agreements. The employers then secured the serv-ices of Walter Sharpe, a former assistant manager of ASI, to handlelabor contract negotiations. Sharpe's authority to represent various2 The Intervenor, United Industrial Workers of North America, Pacific District, SIU,AFL-CIO, was permitted to intervene at the hearings on the basis of contractual interestsin the employees involved, and as being named in the petitions as the currently recognizedbargaining representative. The Alaska Fisherman's Union, SIU,' AFL-CIO, was permittedto intervene at the hearings on March 4, 1966, on the basis of a contractual interest inthe employees named in the original petition. After the petitions were amended to excludeemployees covered in labor contracts other than those of the Intervenor United IndustrialWorkers, the Alaska Fisherman's Union although not formally withdrawing from theproceedings did not participate in the subsequent hearings on May 5, 1966. In Case 19-RC-3865, Machinists Locals 79, 233, and 1375, International Association of Machinistsand Aerospace Workers, AFL-CIO, intervened but then subsequently withdrew. a234DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployers was given informally and the negotiations were conductedannually in Seattle,Washington. Although the number of employeesfrom Alaska who were represented by Sharpe varied from year toyear; it appears this resulted primarily because some employers didnot operate each year. Insofar as southeastern Alaska was concerned,the number of packers represented by Sharpe remained quite stableand constituted about 75 percent of the major packers in that area:Packers represented by Sharpe might be present at negotiations buttheir presence was not necessary as it was understood that Sharpe wasthe spokesman and chief negotiator. Sharpe's authority to representpackers was given on an individual basis and the contracts he nego-tiated were individually signed by the employers and not by Sharpe.However, no packer ever rescinded Sharpe's authority to represent itafter negotiations began and there were no instances of a packerrefusing to be bound by contracts negotiated by Sharpe. Moreover,the record indicates that the contracts were identical, and, indeedthe 1965 contract Sharpe negotiated with UIW covering the south-eastern cannery workers (the employees involved in these petitions)is entitled "master agreement" and has places for signatures of allthe employers on the same document, even though the contract recitesit is executed severally and not jointly.' The master agreement of 1965covers seven packers including two of the three packers involved inthese proceedings.4After the 1965 agreement had been negotiated Sharpe retired and anumber of the employers, including the three involved in the presentpetitions,met and selected Robert Hirstel to succeed Sharpe. InDecember 1965, Robert Hirstel was called and informed that he hadbeen selected and on January 3, 1966, received a letter in which theemployers told Hirstel that the employers listed in the letter hadagreed to "mutually join together" and were assessing themselves tofinance Hirstel's retainer. Thereafter, 1-Iirstel wrote various unionsinforming them that he had been retained to represent each of thelisted employers on "an individual and separate Employer basis,"and that negotiations would be conducted for and on behalf of theseseparate employers for each contract which had been or would betimely opened.' On February 9, 1966, the Petitioner filed three peti-3 The contract ran to April 30, 1966, and from year to year thereafter, unless modified* The Nakat Corporation, due to personal differences, withdrew Sharpe's authority torepresent them before the 1965 negotiations began, but thereafter executed an agreementidentical to the one negotiated by Sharpe in behalf of the other packersEThe Employers' letter to Hirstel listed 18 companies and 2 others, including theNefco-Fidalgo ;point venture (footnote 1,supra),also authorized Hirstel to represent themThe names of these companies were included in Hirstel's letter to various unions. Includedin the group were the 7 companies who had signed the 1965 master agreement for residentcannery workers in southeastern Alaska Also included was Nakat Packing Corporationwhich had not utilized the services of Hirstel's predecessor, Sharpe, in 1965 WARDS COVE PACKING COMPANY235Lions seeking to separately represent the "cannery workers" at eachof the employers involved in these cases.6From the facts recited above, and from the entire record, wefind that a multiemployer unit is the appropriate bargaining unit.It is undisputed that bargaining was conducted on a multiemployerbasis for about 20 years before the dissolution of ASI in 1959. Thecentral issue is whether the changes in bargaining procedure afterthat date continue to reflect an unequivocal intent on the part of theparticipating employers to be bound by group action. We find, on thefacts before us, that such intent was and is present. This is manifestin the authorization given to the negotiators, Sharpe and Hirstel,the history of never withdrawing such authority after negotiationsbegan, and the evidence that the contracts so negotiated have neverbeen rejected by any employer member of the bargaining group.?Basically all that changed after 1959 was that the multiemployer bar-gaining shifted from the more formal arrangements inherent in theASI to negotiations through a selected negotiator." But there was noessential change in the attitude of the parties to each other or in theobligations they undertook with respect to each other. The onlychange of note was that whereas the ASI both negotiated and signedthe contract in behalf of the employer, the employers individuallysigned the contracts negotiated by Sharpe. However, that changemerely reflects the dissolution of the formal corporation," and in lightof the continued history of employer acceptance of the contractsnegotiated on their behalf, it is clear they considered themselves stillbound by the results of the joint negotiations.")In concluding that bargaining was conducted on a multiemployerbasis for resident cannery workers in southeast Alaska, we have con-sidered whether The Nakat Corporation Waterfall Plant is a member6During the hearings Petitioner amended its petition to include only the employeescovered by the 1965 laboragreementwith the Intervenor, UIW7There is no evidence that any of the employers individually retained the right to acceptor reiect the contracts or sought provisions limited to its particular situation.Even ifsuch was the case,this would not necessarily mean the negotiations were on an individualrather than multiemployer basisThe Kroger Co.,148 NLRB 569 ;Quality Limestone Prod-ucts,Inc ,143 NLRB 5898A formal organization with rules,dues,etc , is not a necessary condition of bargainingon a multiemployer basis.Korner Kate, Inc ,156 NLRB 1157 ,The Kroger Co , supra.9Footnote 8,supraSee also A.B. Harseliteld Press, Inc,140 NLRB 212,Kiist Gadi8,121 NLRB 601.10For thisreason it is not materialthat the master agreement of 1965 specified that itwas executed"severally and not jointly,"as this only indicates the individual respon-sibilityof each employerresulting fromthemultiemployer bargainingWe have alsonoted that Hirstel in his letter in 1966 to the various unions stated that he represents theemployers on an individual and separate basis, but here the practice of many years beliesthe precise wordingMoreover, Hirstel, as did Sharpe before him, represents employersthroughoutAlaska,as well as those employing resident cannery workers in southeasternAlacka (the unit involved here) and theretore, the letter appears to involve other bargain-ing situations which are not before us. 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the multiemployer unit and also the importance of periodic changesin the number of companies participating in the joint negotiations.In 1965, Nakat, due to personal differences with Sharpe withdrewhis authority to represent it, although it subsequently signed anagreement identical to the one he had negotiated for other membersof the unit.11However, Nakat was among the companies whichauthorized Hirstel in December of 1965, and January 1966, to repre-sent it. It is evident that, even if Nakat had withdrawn from asso-ciationwide bargaining, it rejoined before these petitions were filed,and has again undertaken the obligations of multiemployer bargain-ing in 1966 without objection by any of the parties12Nor does the fact that there were occasional changes in the employergroup negotiating with the resident cannery workers require us toconclude that our finding of a multiemployer unit is inappropriate.13In fact, however, the membership appears to have been fairly con-stant over the years, except to the extent an employer member didnot operate for a season or in an isolated instance like Nakat's. There-fore, such changes as occurred in the composition of the multiem-ployer unit, came about because of periodic changes in businessconditions and without objection by any of the parties engaging inbargaining negotiations. In these circumstances, we conclude that areadily definable multiemployer bargaining unit has been establishedover the years.Accordingly, we find that single-employer units of the employeesof Nakat, Nefco-Fidalgo, and Ward's Cove are not appropriate andwe shall dismiss the petitions herein.[The Board dismissed the petitions.]'Footnote4,supra.13 Cf.Thos. De La Rue, Inc.,1,51 NLRB 234.13 Quality Limestone Products,Inc., supra.Strain Poultry Farms, Inc.'andInternational Union of District50,UnitedMineWorkers of America, Petitioner.Case 10-RC-6652.July 26,1966DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, as amended, a hearing was held before HearingOfficer Thomas P. Harper. The Hearing Officer's rulings made at the1 The Employer's name appearsas amended at the hearing160 NLRB No. 22,